                                                                       JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


NIMAL DIUNUGALA,
      Plaintiff,                   No. CV 16-3530 DSF (JEMx)

                v.                 JUDGMENT

DEPARTMENT OF
CONSERVATION, DIVISION
OF OIL, GAS, AND
GEOTHERMAL RESOURCES,
        Defendant.



  The Court having GRANTED the Department of Conservation,
Division of Oil, Gas, and Geothermal Resources’ Motion for
Summary Judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
and that the action be dismissed with prejudice, and that
Defendant recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: October 12, 2018            ___________________________
                                  Dale S. Fischer
                                  United States District Judge
